                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TENNESSEE
                                          CHATTANOOGA



     IN THE MATTER OF THE SEARCH OF
                                                            Case No. 1:19-mj;:?<
     THE CELLULAR TELEPHONE WITH
     ASSIGNED CALL NUMBER 423-580-3890
                                                            Filed Under Seal
     (TT2)




                                    AFFIDAVIT IN SUPPORT OF
                             AN APPLICATION FOR A SEARCH WARRANT


·             This Affiant, Adam Baldwin, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and

    Explosives (ATF), being duly sworn, states the following:


                             INTRODUCTION AND AGENT BACKGROUND

    1.        I, Adam Baldwin, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

          Explosives (ATF), and have been so employed since August 2014. In addition to my

          employment with ATF, I have over three years of law enforcement experience with the

          Pentagon Force Protection Agency (PFPA). During my tenure with PFPA, I served two years

          as a police officer in multiple capacities, to include patrol, surveillance detection, and as a law

          enforcement liaison to the Director of PFPA. I additionally served approximately one year as

          a special agent with PFPA, conducting complex criminal and protective intelligence

          investigations, as well as conducting domestic and international protective missions. I am a

         graduate of the Federal Law Enforcement Training Center (FLETC) Uniformed Police

         Training Program (UPTP), Criminal Investigator Training Program (CITP), and the ATF

         Special Agent Basic Training (SABT) Program. I have received specialized training with



                                                        1

         Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 1 of 17 PageID #: 4
       respect to narcotics and firearms violations and have been involved in numerous investigations

       involving violent crimes and the seizure of firearms and controlled substances. I also have a

       Bachelor of Science in Criminal Justice from East Tennessee State University, and a Master

       of Science in Criminal Justice from The University of Tennessee at Chattanooga.

 2.        This affidavit is submitted in support of an application for a search and seizure warrant for

       information associated with certain accounts that are stored at premises owned, maintained,

       controlled, or operated by AT&T, a wireless provider headquartered at 11760 US Highway 1,

      North Palm Beach, FL. The information to be searched is described herein and in Attachment

      A. This affidavit is made in support of an application for a search warrant under 18 U.S.C. §§

      2703(a), 2703(b)(1 )(A) and 2703(c)(1 )(A), using the procedures described in Rule 41 of the

      Federal Rules of Criminal Procedure, to require AT&T to disclose to the government records

      and other information in its possession pertaining to the subscriber or customer associated with

      the account, including the contents of communications. The information contained in this

      affidavit has been obtained through observations by your Affiant, as well as from interviews

      with fellow law enforcement officers, and an ATF Confidential Informant (CI), and

      Cooperating Defendant. Not every fact known to your Affiant regarding the case has been

      included in the affidavit. Your Affiant has only included infonnation and facts needed for the

      court to make a finding of probable cause.


3.        Based upon your Affiant' s training and experience and participation in investigations

      involving controlled substances, your Affiant knows that when controlled substances are

      illegally used, manufactured, and trafficked, other supporting items and materials are usually

      present in addition to the controlled substances themselves. These supporting items commonly

      associated with the use of and trafficking of controlled substances include, but are not limited


                                                   2

     Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 2 of 17 PageID #: 5
        to, drug paraphernalia, scales, and packaging materials suitable for particular substance(s);

        records and notes (including computer and electronically stored) of controlled substance

        transactions; money (proceeds of or capital for controlled substance(s) transactions); firearms

        kept for protection; stolen property (often traded for controlled substances); electronic devices

        suitable for use in controlled substance transactions, recordings of such transactions, or

        electronic devices suitable for avoiding law enforcement.


  4.       It is also common for traffickers of these substances to use electronic communication

       devices such as cellular telephones, pagers, both numeric and two-way, and computers so that

····--··-·Jhe.y.can..conducLtheii:businessatvirtuallyanytime.without. unnecessary.delay.....yourAffiant-

       knows that these devices are usually found on or in very close proximity to these persons and

       that such electronic devices are capable of storing information such as phone numbers and/or

       coded messages which may lead to the identity of codefendants, coconspirators, and/or sources

       of supply. Cellular phones, phone records, device purchase agreements and other related

       documents related to the ownership are normally kept at their businesses, and/or places of

       operation. It is also common for them keep their electronic communication devices and cellular

       telephones in close proximity to themselves, on their person, in their vehicles, or at their

       business or place of operation. Cellular telephones, in addition to being communication

       devices, are also storage devices for data. Data electronically stored inside cellular telephones

       include telephone numbers of associates, logs of the date and time that individual calls were

       made, voice and text messages from associates and photographs of the primary user, family

       members and associates, location information, internet browsing history, calendar entries, task

       lists, contact information, and other similar data.     The data inside cellular telephones is

       evidence of such sales activity, demonstrates true ownership and control of the telephones,


                                                    3

    Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 3 of 17 PageID #: 6
       which can be registered to another person, and can be effectively used to corroborate the

       statements of witnesses. With the advent of "smart phones" all of the documents and

       information discussed within this section can be held on a smart phone in electronic format as

       well.

 5.       Based on training and expenence m conducting investigations involving controlled

       substances, your Affiant also knows that drug dealers, while utilizing electronic

      communication devices to conduct their business, will often use "slang," or "code words" when

      referring to their business activities. These code words may include reference to, but are not

      limited to, money, narcotics, other co-conspirators, and certain locations. Drug dealers use
                                                                                                    ""'"'"""""""''"'""""'




      these code words in an attempt to conceal their illegal activities from law enforcement in an

      effort to avoid detection. Your Affiant is also aware that specific slang and code words utilized

      by those trafficking in controlled substances may be influenced by various factors such as

      geographical area, cultural influences, and the type of controlled substance being trafficked.

6.        Based on your Affiant's training and experience and the facts as set forth in this affidavit,

      there is probable cause to believe that violations of Title 21 USC§ 841(a)(l) and Title 26 USC

      § 846 have been committed by Jason JOHNSON, AKA "Boss P," (hereinafter JOHNSON)

      and other known and unknown co-conspirators. There is also probable cause to search the

      information described in Attachment A for evidence of these crimes as described in

      Attachment B.

                                          PROBABLE CAUSE


7.       Your Affiant is currently participating in an investigation of an am1ed drug trafficking

      organization (ADTO) in the Eastern District of Tennessee (EDTN).              An investigation

      conducted by the ATF has identified several individuals as operating in the EDTN, and as


                                                   4

     Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 4 of 17 PageID #: 7
      being involved in a conspiracy to distribute large quantities of methamphetamine (meth) and

      the illegal possession and use of firearms during narcotics-related activity. One of the co-

      conspirators and sources of supply for meth involved in the investigation, JOHNSON, has

      further been identified as using cellular devices to arrange narcotics transactions. The

      investigation was initiated by the development of information given by an ATF Confidential

     Informant (CI), as well as co-conspirators in the investigation. The information provided the

     by CI and the co-conspirators has been independently corroborated by other agents/officers as

     accurate. Such information has been corroborated through records analysis, surveillance

     conducted by your Affiant and other law enforcement officers, as well as review of historical

     case information. Accordingly, your Affiant submits that infonnation provided is reliable.


8.       On or about January 14, 2019, your Affiant, with the assistance of East Ridge Police

     Department (ERPD) Detectives, conducted a custodial interview of Patrick LAWRENCE,

     AKA "Lowrance," (hereinafter LAWRENCE). LAWRENCE had previously been identified

     in December 2018 by an ATF CI as a large-scale distributor of methamphetamine in the EDTN.

     During    the   interview,   LAWRENCE          admitted   distributing   large   quantities   of

     methamphetamine. LAWRENCE also identified one of his sources of supply for

     methamphetamine as Jason JOHNSON, AKA "Boss P," (hereinafter JOHNSON). According

     to LAWRENCE, he was last supplied a resale amount of methamphetamine by JOHNSON the

     previous evening, January 13, 2019. LAWRENCE additionally confirmed thatJOHNSONwill

     frequently utilize cell phones, specifically telephone number 423-314-8442 (hereinafter TTl),

     via voice calls and text messages, to orchestrate methamphetamine transactions. LAWRENCE

     continued that while JOHNSON does text, if LAWRENCE arranges a drug deal with

     JOHNSON via text, JOHNSON will sometimes respond via voice call as opposed to text


                                                5

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 5 of 17 PageID #: 8
         message. LAWRENCE also confirmed to your Affiant that he arranged the aforementioned

         drug deal with JOHNSON on January 13, 2019, via TTl by both text message and voice calls.


   9.        LAWRENCE additionally provided your Affiant written and verbal consent to view his

         cellular device. A review of the call logs and text message logs for LAWRENCE's phone

         corroborated LAWRENCE's statements regarding JOHNSON's involvement in the

        distribution of methamphetamine. Specifically, your Affiant viewed several text messages sent
                                                                                            '--~-----,---------------,--------=- '- -- ----
        to TTl from LAWRENCE between January 8, 2019 and January 13, 2019, which, according

        to LAWRENCE, were in reference to methamphetamine purchases from JOHNSON. The

--~m~e-ssages_-are_as. follo:ws; ____________ _




  10.       Your Affiant knows, based on training and experience, as well as infom1ation obtained

        throughout the course of the investigation, to include statements by LAWRENCE, that


                                                              6

    Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 6 of 17 PageID #: 9
       LAWRENCE's reference to needing a "half' in a text message to TTl on January 8, 2019, was

       in reference to a half-ounce of methamphetamine.


 11.        In addition to the review of the text message logs, your Affiant also reviewed

       LAWRENCE's incoming and outgoing call log with TTL The following is an excerpt from

       the call log:




                                               Jan 13 (Sun) 10:08 PM
                                               lt0:00:1,
                                              Te,\!leuee

                                    ..~1:rrsun)10:01PM ····-··· ···
                                      ,,:     ,:;0,00:12
                                              Tenn.e~s~

                                              Jan 13 (Sun) 9:56 PM
                                             00:C{J:4,J
                                             T~nness-E'-e


                                             Jan 13 (Sun) 9:47 PM
                                             00.00.41
                                             Te1W1e:u::ee

                                            Jan 13 (Sun) 9:18 PM
                                    'li'.   00:0tN5
                                            TeJ11'l'2'S~oP.C'


                                            Jan 13 (Sun) 9:16 PM
                                    ~       GiJ()153
                                            11!!1'"1'1t'~~I!

                               ..           Jan 13 (Sun) 8:48 PM
                               .• ~         (J():0(1:00
                                            1-0M




12.        During the review of the call log, your Affiant viewed numerous incoming and outgoing

      calls exchanged between LAWRENCE and TTl on January 13, 2019. When asked about the

      call logs, LAWRENCE confirmed to your Affiant that the calls were in reference to

      orchestrating the aforementioned drug deal with JOHNSON on January 13, 2019.


13.       In addition to the aforementioned investigative techniques, JOHNSON, a convicted felon,

      is known by other law enforcement agencies operating in the EDTN to be a large-scale


                                                                   7

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 7 of 17 PageID #: 10
       distributor of methamphetamine and frequently be in possession of firearms. Specifically,

       JOHNSON is currently under indictment for violations of State of Tennessee narcotics and

       firearms laws stemming from a State search warrant at a residence associated with JOHNSON

       in McMinn County, TN. During the execution of the warrant, law enforcement recovered a

       large quantity of methamphetamine consist with resale from the property.

14.         On January 24, 2019, your Affiant applied for and was granted a search warrant for GPS

       location information for TTl. The search warrant was submitted to the wireless provider for

       TTl that day, and your Affiant subsequently began receiving GPS location information for

      TTl on January 25, 2019.

15.        Between January 25, 2019 and February 18, 2019, Your Affiant, with the assistance of

      other law enforcement officers, has utilized various surveillance techniques, to include fixed

      and mobile surveillance, in conjunction with the GPS location information for TTl to conduct

      surveillance on JOHNSON. The surveillance was conducted in an attempt to determine

      JOHNSON's patterns of activity regarding narcotics trafficking, as well as identify additional

      co-conspirators of JOHNSON's involved in the distribution of narcotics.

16.        During the surveillance period, your Affiant observed JOHNSON meeting with unknown

      individuals at various locations, to include residences and businesses known to be associated

      with known drug dealers and co-conspirators in this investigation. During such meetings,

      JOHNSON was observed frequently talking on a cellular device immediately prior to and

      following the meetings. The meetings were short in length, typically ranging from several

      seconds to less than five minutes. Your affiant knows, through training and experience, that

      such activity is consistent with narcotics distribution, as drug dealers will frequently meet at

      predetermined locations for a brief amount of time in order to conduct narcotics transactions.



                                                   8

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 8 of 17 PageID #: 11
       Drug traffickers will also commonly utilize cellular devices to arrange such meetings. The

       observations were also consistent with other information obtained throughout the course of

       this investigation, as LA WRENCE had previously stated to your Affiant that JOHNSON will

      primarily utilize his cellphone to arrange drug deals at predetennined locations.

17.        The aforementioned activity, specifically JOHNSON's use of a cellular device during such

      activity, was also observed at times when your Affiant was not receiving GPS location

      information for TTl, and the wireless provider for TTl confirmed the device associated with

      TTl to either be turned off or the account for TTl to be inactive. Furthermore, since February

      3, 2019, information obtained from the wireless provider for TTl has indicated that TTl is

      inactive. Your Affiant has also not received GPS location information for TTl since February

      3, 2019. Despite the inactivity on the account associated with TTl, your Affiant, while

      conducting surveillance on JOHNSON since February 3, 2019, has continued to witness

      activity conducted by JOHSNON as detailed in Paragraph 16 of this affidavit, to include the

      use of a cellular device during such activity.

18.       Due to such observations, a review was conducted of historical call logs obtained via

      subpoena for the most frequently contacted numbers for TTL During a review of the records,

      telephone number 423-580-3890 (hereinafter TT2 or Target Cell Phone) was identified as a

      cmrent telephone number for JOHNSON. According to subscriber information obtained via

      subpoena, TT2 is registered in JOHNSON's name, with JOHNSON as the listed "User" for

      TT2. Historical records analysis for several of the most frequently contacted numbers for TT2

      is also consistent with historical call logs for TTI. Such information was confirmed by analysis

      conducted by your Affiant with infonnation provided by the wireless providers for TTl and

      TT2 to the Drug Enforcement Administration (DEA) Chattanooga Field Office. Specifically,



                                                   9

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 9 of 17 PageID #: 12
       during the review periods for TTl and TT2, telephone numbers for at least two identified

       female associates of JOHNSON's in this investigation, communicated with TTl a total of 279

      times and TT2 879 times for one of the female associates, and 174 times with TT 1 and 110

      times with TT2 for the second female associate. Furthermore, the communication with the

      female associates with TT2 began on the day of activation of the account under JOHNSON's

      name for one associate, and just four days after activation of the account for TT2 under

      JOHNSON's name for the second associate. Those associates' communication with TTl also

      concluded on the day after activation for TT2 for one associate, and the day of activation for

      the second associate.

19.       Furthermore, throughout the investigation, law enforcement has identified multiple

      telephone numbers :frequently contacting TTI and TT2 that have been confirmed to be

      currently used by known narcotics traffickers, to include several identified co-conspirators as

      part of this investigation. The :frequency of contact between such telephone numbers and TT 1

      is also consistent with the frequency of contact of those numbers with TT2. Specifically, during

      a three-day period in January 2019, TTl contacted a telephone number identified as belonging

      to Aaron JOHNSON, AKA "Big Baby," (hereinafter A. JOHNSON) 42 times. A. JOHNSON's

      number was provided to your Affiant by the Tennessee Bureau of Investigation (TBI), and

      identified as a number used by A. JOHNSON to conduct narcotics-related business. During a

      14-day period in January 2019, to include several overlapping days with the review period for

      TTI, TT2 communicated with A. JOHNSON's telephone number 198 times. Furthermore,

      communication between A. JOHNSON and TTl ceased two days after the activation date for

      TT2. A. JOHNSON has been identified as a suspected co-conspirator of JOHNSON's in this

  investigation. A. JOHNSON also has felony convictions for narcotics distribution in the state



                                                  10

Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 10 of 17 PageID #: 13
       of TN and is currently on State Probation in TN for those offenses. During a 13-day period in

       January 2019, TTI communicated with a telephone number identified as belonging to Tyrone

      TOLIVER 47 times. During a six-day period in January 2019, to include several overlapping

      days during the review period for TTl, TT2 communicated with TOLIVER's telephone

      number 56 times. Furthermore, communication between TOLIVER and TTl ceased two days

      after the activation date for TT2, while communication between TOLIVER and TT2 began on

      the activation of JOHNSON's account for TT2. During the times TOLIVER communicated

      with TTl and TT2, your Affiant, while conducting surveillance at a residence known to be

      associated with TOLIVER, observed JOHNSON at that location, as well. According to

      info1mation provided by Officer Casey Patterson with the Athens Police Department (APD),

      as well as information provided by Special Agent Cameron Cordell with the 10th Judicial Drug

      Task Force (DTF), TOLIVER is currently involved in the distribution of narcotics, to include

      methamphetamine, throughout the Athens, TN area. Furthermore, the residence JOHNSON

      was observed at by your Affiant that is known to be associated with TOLIVER has also been

      the subject ofrecent narcotics-related complaints received by the 10th DTF.

20.       Your Affiant knows, through training and experience, that drug dealers, especially those

      involved in the distribution of large quantities of narcotics, will :frequently utilize various

      cellular devices to conduct their business. Your Affiant also knows that it is not uncommon for

      narcotics traffickers to rotate, or change, cellular devices or cellular numbers on a frequent

      basis. Such activity is conducted in an attempt to avoid identification or apprehension by law

      enforcement.

21.       Based on the above information, to include communication between TT2 and known

      associates of JOHNSON's, as well as communication between TT2 and known narcotics



                                                  11

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 11 of 17 PageID #: 14
       traffickers, to include suspected co-conspirators in this investigation, your Affiant submits that

       TT2 is JOHNSON's current telephone number, and that JOHNSON is utilizing TT2 to

       facilitate narcotics trafficking.

22.        Your Affiant is aware that most individuals today carry their cellular telephones when

       traveling. Allowing law enforcement officers to track the movements of the Target Cell Phone

       will aid agents in gathering information regarding the federal crime(s) listed above.

       Furthermore, your Affiant submits that probable cause exists to allow tracking of the Target

      Cell Phone for at least the next thirty days, as the above information indicates that JOHNSON

      is involved in the ongoing distribution of meth over TT2.

23.        In your Affiant's training and experience, your Affiant has learned that AT&T is a

      company that provides cellular telephone access to the general public. Your Affiant also

      knows that providers of cellular telephone service have technical capabilities that allow them

      to collect and generate at least two kinds of information about the locations of the cellular

      telephones to which they provide service: ( 1) E-911 Phase II data, also known as GPS data or

      latitude-longitude data, and (2) cell-site data, also known as "tower/face information" or cell

      tower/sector records. E-911 Phase II data provides relatively precise location information

      about the cellular telephone itself, either via GPS tracking technology built into the phone or

      by triangulating on the device's signal using data from several of the provider's cell towers.

      Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic

      areas) that received a radio signal from the cellular telephone and, in some cases, the "sector"

      (i.e., faces of the towers) to which the telephone connected. These towers are often a half-mile

      or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

      Furthermore, the tower closest to a wireless device does not necessarily serve every call made



                                                   12

Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 12 of 17 PageID #: 15
       to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II

       data.

24.        In your Affiant's training and experience, your Affiant has learned that AT&T can collect

       E-911 Phase II data about the location of the Target Cell Phone, including by initiating a signal

       to determine the location of the Target Cell Phone on AT&T network or with such other

      reference points as may be reasonably available.

25.       In your Affiant' s training and experience, your Affiant has learned that AT&T can collect

      cell-site data about the Target Cell Phone.



26.       Based on the foregoing, your Affiant requests that the Court issue the proposed search

      warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

27.       Your Affiant further requests, pursuant to 18 U.S.C. § 2705, that the Court issue an order

      commanding the provider named herein not to notify any other person of the existence of this

      warrant for a period of 90 days from the date of this application. There is reasonable cause to

      believe that providing immediate notification of the warrant may have an adverse result, as

      defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the Target

      Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure would

      give that person an opportunity to destroy evidence, change patterns of behavior, notify

      confederates, and flee from prosecution.

28.       Your Affiant further requests that the Court direct AT&T to disclose to the government

      any information described in Attachment B that is within the possession, custody, or control

      of AT&T. Affiant also requests that the Court direct AT&T to furnish the government all

      information, facilities, and technical assistance necessary to accomplish the collection of the



                                                    13
 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 13 of 17 PageID #: 16
      information described in Attachment B unobtrusively and with a minimum of interference with

      AT&T's services, including by initiating a signal to detennine the location of the Target Cell

      Phone on AT&T' s network or with such other reference points as may be reasonably available,

      and at such intervals and times directed by the government. The government shall reasonably

      compensate AT&T for reasonable expenses incurred in furnishing such facilities or assistance.

29.       Your Affiant further requests that the Court authorize execution of the warrant at any time

               or night, owing to the potential need to locate the Target Cell Phone outside of daytime

      hours.

30.       Your Affiant further requests that the Court order that all papers in support of this

      application, including the affidavit and search warrant, be sealed until further order of the

      Court. These documents discuss an ongoing criminal investigation that is neither public nor

      known to all of the targets of the investigation. Accordingly, there is good cause to seal these

      documents because their premature disclosure may seriously jeopardize that investigation.




                                                        }/'-
      Subscribed and sworn to before me on this    d 1J day of February, 2019
                  ~
          Ly                         r1
                                          ----
  UNITED STATES MAGISTRATE JUDGE



                                                   14

Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 14 of 17 PageID #: 17
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   at CHATTANOOGA


 IN THE MATTER OF THE SEARCH OF
 THE CELLULAR TELEPHONE WITH
                                                      Case No. 1:19-mj- ;i_   <;?
 ASSIGNED CALL NUMBER 423-580-3890
 (TT2)                                                Filed Under Seal




                                         ATTACHMENT A


                                      Property to Be Searched


1. - .... Tfie cellular telephone with assigned call number 423..:.sso..:3 890 (the Target Celi Phone):

whose wireless service provider is AT&T.


2.     Infonnation about the location of the Target Cell Phone that is within the possession,

custody, or control of AT&T.




                                                  I
Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 15 of 17 PageID #: 18
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   at CHATTANOOGA


  IN THE MATTER OF THE SEARCH OF
                                                     Case No. 1:19-mj-;28'
  THE CELLULAR TELEPHONE WITH
  ASSIGNED CALL NUMBER 423-580-3890
                                                     Filed Under Seal
  (TT2)



                                        ATTACHMENT B

                                  Particular Things to be Seized

 1.     All information about the location of the Target Cell Phone described in Attachment A for

a period of thirty days, during all times of day and night. "Information about the location of the

Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information, as well as all data about which "cell towers" (i.e., antenna

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a radio

signal from the cellular telephone described in Attachment A.

2.      To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of AT&T, AT&T is required

to disclose the Location h1formation to the government. In addition, AT&T must furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of interference with

AT&T' s services, including by initiating a signal to determine the location of the Target Cell Phone

on AT&T's network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall compensate AT&T

for reasonable expenses incurred in furnishing such facilities or assistance.



                                                 1

 Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 16 of 17 PageID #: 19
3.     This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).




                                              2

Case 1:19-mj-00028-SKL Document 2 Filed 02/20/19 Page 17 of 17 PageID #: 20
